Citation Nr: 0010802	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for left knee disability, 
secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

Degenerative joint disease of the left knee is aggravated by 
the veteran's service-connected right knee disability.


CONCLUSION OF LAW

Service connection is warranted for left knee disability as 
secondary to the veteran's service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that due to years of overcompensating 
for his right knee disability, he began to experience pain 
and fatigue in his left knee as well.  The veteran further 
contends that a physician diagnosed his condition as 
degenerative joint disease of the left knee, exacerbated by 
degenerative joint disease of the service-connected right 
knee.

A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998).  The United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, 
for a claim to be well grounded, a claimant must submit each 
of the following: (1) a medical diagnosis of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused by the service-connected condition.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).  The credibility of 
the evidence is presumed when determining whether a claim is 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
the presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false.  See id.

Based on the evidence of record, the Board finds that the 
veteran's claim for service connection for left knee 
disability, secondary to the service-connected right knee 
disability, is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations and VA outpatient treatment records.  The 
veteran has submitted numerous private treatment records.  It 
appears that all necessary development has been completed, 
and the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

In this case, the evidence shows that the appellant suffers 
from a current disability of the left knee, and there is no 
dispute that he is service-connected for a right knee 
disability.  The question before the Board is whether there 
is competent evidence to demonstrate a reasonable possibility 
that the left knee disability was proximately caused or 
aggravated by the service-connected right knee disability.  

The veteran's service medical records are negative for a 
chronic left knee disability.  A medical record from Robert 
S. Schultz, M. D., dated in September 1996 notes that the 
veteran had developed pain in the left knee in the past six 
months without a history of injury.  The physical examination 
showed that the left knee was tender over the patellar 
tendon.  The diagnoses were bipartite patella and left knee 
patellar tendinitis.  Dr. Schultz further noted that the left 
knee problem "could possibly be influenced by the presence 
of his right knee difficulties.  I, however, cannot state 
without qualification that it is directly related to his 
right knee problem."

A VA compensation and pension examination report dated in 
November 1996 notes that the veteran reported that he started 
to have problems with his left knee, above and below the 
kneecap, with pain on a daily basis approximately four months 
earlier.  The examination showed that the veteran had 
tenderness above and below both kneecaps.  There was some 
limitation of motion which worsened after repetitive motion.  
The diagnosis was bilateral chondromalacia.  The examiner 
noted that she believed that the veteran's left knee 
condition was not caused by his right knee condition, but 
were coincidental and that both were related to the veteran's 
anatomy and occupation.

A VA outpatient treatment record dated in April 1997 shows 
that the veteran had some degenerative joint disease 
beginning in the left knee.  It was further noted by the 
physician that the left knee degenerative joint disease was 
"exacerbated" by the service-connected degenerative joint 
disease of the right knee.

A June 1997 VA compensation and pension evaluation report by 
a private physician, Mark R. Rangitsch, M. D., notes that the 
veteran's medical records were reviewed and there were 
conflicting medical opinions as to whether the veteran's left 
knee disability was related to the service-connected right 
knee disability.  The examiner noted that X-rays of both 
knees showed congenital bipartite patella on both knees.  
There was very minimal degenerative joint disease on the left 
knee with a slight medial joint space narrowing.  The 
assessment of the left knee was very minimal, if any, 
degenerative arthritis.  The examiner provided his opinion 
that the service-connected right knee condition had not 
caused the veteran to develop degenerative joint disease in 
the left knee.  He further stated that the left knee 
disability was likely due to the veteran's activities, as 
well as his functional anatomy.  In addition, he provided his 
medical opinion, that the left knee pain was not caused or 
exacerbated by the service-connected right knee disability.

In a statement from Dr. Schultz, dated in March 1998, he 
noted that compensating for an opposite extremity may 
increase or exacerbate problems in the opposite extremity.  
He further noted that "[i]t is not uncommon for people to 
experience similar discomforts in both knees with this type 
of anterior knee pain problem."  However, he noted that he 
could not directly relate the veteran's left knee problem to 
his service-connected right knee disability.

In a treatment record dated in April 1998, C. T. Smith, M. 
D., noted that it was possible that having pain and 
discomfort in the right knee caused the veteran to put more 
pressure on his left patellofemoral joint resulting in 
aggravation of the symptoms.

In a VA outpatient treatment record dated in May 1998, the 
physician noted that the veteran was service connected for 
right knee disability and had over the years favored that 
knee with a bit of an altered gait and with pain in the left 
knee the more he walked on it.  The physician also referred 
to the medical opinion provided by Dr. Smith in April 1998.

In a February 1999 statement, the veteran's wife noted that 
he had started to complain of pain in his left knee.  
According to his wife, the left knee pain may be because the 
veteran seems to favor and guard his right knee.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999).

The evidence shows that the service-connected right knee 
disability did not directly cause the left knee disability.  
However, the evidence contains conflicting medical opinions 
regarding whether the service-connected right knee disability 
has exacerbated the left knee disability.  The medical 
evidence from Dr. Schultz and the April 1997 VA outpatient 
treatment record indicate that the left knee disability is 
exacerbated by the service-connected right knee disability.  
The VA examination reports dated in November 1996 and June 
1997 indicate that the left knee pain is not caused or 
exacerbated by the service-connected right knee disability.  
The medical evidence, therefore, is in equipoise and the 
benefit of the doubt is rendered in favor of the veteran.  
Accordingly, the Board finds that competent evidence of 
record supports the claim for service connection for a left 
knee disability, secondary to the service-connected right 
knee disability.

The Board notes that service connection for bipartite patella 
of the left knee is not warranted.  It is noted in the June 
1997 VA examination report that this disability is congenital 
in origin.  Congenital defects are not disabilities for 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  
However, the evidence shows that the veteran also has 
degenerative joint disease of the left knee, and there is a 
basis for a grant of service connection for that disability 
of the left knee, secondary to the service-connected right 
knee disability.


ORDER

Service connection for degenerative joint disease of the left 
knee, as secondary to the veteran's service-connected right 
knee disability, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 7 -


- 6 -


